Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.22N

 

FOURTEENTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC

 

This FOURTEENTH Amendment (the “Amendment”) is made by and between CSG Systems,
Inc. (“CSG”) and Comcast Cable Communications Management, LLC (“Customer”). The
Effective Date of this Amendment is the date last signed below (the “Amendment
Effective Date”).  CSG and Customer entered into a certain CSG Master Subscriber
Management Agreement (CSG document #2501940) effective March 1, 2013 (the
“Agreement”) and now desire to amend the Agreement in accordance with the terms
and conditions set forth in this Amendment. If the terms and conditions set
forth in this Amendment shall be in conflict with the Agreement, the terms and
conditions of this Amendment shall control. Any terms in initial capital letters
or all capital letters used as a defined term but not defined in this Amendment
shall have the meaning set forth in the Agreement. Upon execution of this
Amendment by the parties, any subsequent reference to the Agreement between the
parties shall mean the Agreement as amended by this Amendment. Except as amended
by this Amendment, the terms and conditions set forth in the Agreement shall
continue in full force and effect according to their terms.

 

CSG and Customer agree to the following:

 

1.

Customer desires to utilize the services of CSG to develop and support a CSG
Vantage® Enhanced Campaigns Dashboard to help Customer’s IS, marketing and
finance teams determine what campaigns are available and the sell-in/success
rate of campaigns.

 

2.

As of the Amendment Effective Date, Schedule F, Section IV. Ancillary Products
and Services, Subsection A. titled “Ancillary Services for Non-Rated Video and
Non-Rated High-Speed Data and Residential Voice Services,” is hereby amended to
add a new Subsection 7. titled “CSG Vantage® Enhanced Campaign Dashboard ,” as
follows:

 

Description of Item/Unit of Measure

Frequency

Fee

7.CSG Vantage® Enhanced Campaign Dashboard

 

 

a)Vantage Enhanced Campaign Dashboard (** ** **** (*) *****) (Note 1)

*******

$******

b)Vantage Enhanced Campaign Dashboard (********** ** **** (*) ********** *****)

*******

$******

Note 1: Design, development and implementation services and lead times will be
set forth in a mutually agreeable Statement of Work.

 

The fees set forth in the fee table above are subject to increase pursuant to
Section 5.4, Adjustment to Fees, of the Agreement.

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC (“CUSTOMER”)

CSG SYSTEMS, INC. (“CSG”)

 

By:  /s/ Jeur Abein

 

By:  /s/ Joseph T Ruble

 

Name: Jeur Abein

 

Name:  Joseph T. Ruble

Title:  Senior Vice President Procurement

Title:  EVP, CAO & General Counsel

Date:  2-10-2015

Date:  6 Feb 2015

 